Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-3, 5-22 are under consideration in the instant Office Action.


Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prins et al., 2013 (2/21/2020 PTO-892) and Jacobson et al., US2014/0080811 (IDS) in view of Simard US2011/026378 (IDS).
The instant claims are towards a method of treating or preventing amyloid related imaging abnormalities (ARIA) in a subject undergoing medical treatment for Alzheimer’s disease by administering SUR-1TRPM4 channel inhibitor to prevent or reduce ARIA.
Prins teaches using monoclonal antibodies to treat Alzheimer’s disease (see abstract). Prins teaches BIIB037 (aka aducanumab), bapinuneuzumab, solanezumab and gantenerumab as treatments (see Table 1) as required in instant claims 1, 18 and 20. Prins teaches that some of these antibodies produce amyloid-related imaging abnormalities (ARIAs) when administered to Alzheimer’s patients. Prins teaches that ARIA include vasogenic edema and microhemorrhage (see page 2 of 6, bottom of 2nd column and page 3 of 6) as required in instant claims 1 and 22. Prins teaches using MRI to detect and identify types of ARIA (see page 3 of 6, top of 1st column) as in instant claim 5. Prins does not teach administering SUR1-TRPM4 channel inhibitors.
Jacobson teaches co-administration of NSA antagonist (reads on SUR-1TRPM4 channel inhibitor) in combination with drugs used to treat Alzheimer’s disease (AD, see abstract and paragraphs 18, 32 and 56) and as in instant claims 1, 9 and 22. Jacobson teaches that the NSA agonists to treat and prevent the onset of AD include glibenclamide (aka glyburide), 4-trans-hydroxy-glibenclamide, 3-cis-hydroxy-glibenclamide, tolbutamide, chlorpropamide, tolazamide, repaglinide, nateglinide, meglitinide, midaglizole, tolazamide, gliquidone, LY397364, LY389382, glyclazide, glimepiride or flufenamic acid (see paragraphs 8,10-12 and 31) in pharmacological 
Simard teaches treating vasogenic edema and hemorrhages with SUR1-TRPM4 channel inhibitors which include glibenclamide, tolbutamide, chlorpropamide, tolazamide, repaglinide, nateglinide, meglitinide, tolazamide, LY397364, LY389382, glyclazide, glimepiride or flufenamic acid (see paragraphs 35-36, 83) as in instant claims 1-3, 19-20 and 21. Simard teaches using 3.0 mg/day dose (see paragraphs 61, 65-66) as in instant claim 14. Simard teaches a steady state plasma level dose of 28.3ng/ml (see paragraph 69) as in instant claim 16. Simard teaches plasma levels less than 5ng/ml administered as continuous infusion (see paragraph 66-67) as in instant claims 10, 12, 15-17. Simard teaches Alzheimer’s disease as part of the patient population (see paragraph 25).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Prins, Jacobson and Simard. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Prins teaches that ARIA is induced by certain AD treatments and include vasogenic edema and microhemorrhage (see page 2 of 6, bottom of 2nd column and page 3 of 6) while Simard teaches treating vasogenic edema and hemorrhages with SUR1-TRPM4 channel inhibitors, the same treatment as taught by Jacobson to treat AD. Therefore, one of ordinary skill in the art would be motivated to treat AD patients with ARIA using the same treatments taught by Jacobson and Simard since the treatments with SUR1-TRPM4 channel inhibitors in AD patient treat both the .  

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Applicant argues that the 103 obviousness rejection failed to teach all of the claimed limitations and that there is no reasonable expectation of success. Applicant fails to show what limitations were not met by the references or the obvious rejection. As applicant acknowledges, the ARIA symptoms are disclosed in the Prins reference even if Prins does not disclose a specific treatment. The combination of references in Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).
Applicant further argues that the Prins reference merely suggests that ARIA is linked to vasogenic edema and microhemorrhage and fails to teach treating ARIA with the required treatment. This is not found persuasive because Prins provides a clear link between vasogenic edema and microhemorrhage and ARIA in AD patients and Prins is not depended upon to teach the specific treatment. The required treatment to reduce vasogenic edema and microhemorrhage is taught Jacobson and Simard and the combination of references provide clear guidance that SUR1-TRPM4 inhibitors would treat the symptoms of vasogenic edema and microhemorrhage found in ARIA in AD patients.  It is further pointed out that absolute predictability is not a necessary 
Applicant’s argument that the references do not teach the new limitation of claims 1 and 22 are not found persuasive in view of the 103 obvious rejection, as set forth above. The references of record, Prins, Jacobson and Simard, provide all the guidance one of ordinary skill in the art would require to determine the best order and combination of treatments for AD to reduce the deleterious side effects of the treatments that is already know in the art. 
Therefore, the arguments are not found persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649